Citation Nr: 0333990	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  03-15 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury and tailbone injury. 

2.  Entitlement to a compensable rating for residuals of a 
right fibula fracture. 

3.  Entitlement to a compensable rating for a postoperative 
hemorrhoid disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  


INTRODUCTION

The veteran served on active duty from January 1944 to 
January 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2003, the Board granted the veteran's motion to advance the 
appeal on the Board's docket. 

The present Board decision addresses a claim for an increased 
(compensable) rating for a postoperative hemorrhoid disorder.  
The remand section at the end of the decision addresses a 
claim for service connection for residuals of low back and 
tailbone injuries, and a claim for an increased (compensable) 
rating for residuals of a right fibula fracture.


FINDING OF FACT

The veteran's postoperative hemorrhoid disability does not 
produce more than mild or moderate impairment.  


CONCLUSION OF LAW

The criteria for a compensable rating for a postoperative 
hemorrhoid disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2003).







REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from 1944 to 1946.  Service 
medical records show that several internal and external 
hemorrhoids were surgically removed in 1945.  On separation 
examination, there were external hemorrhoidal tags.  

After service, in 1969, the veteran underwent additional 
surgery for recurrent hemorrhoids. 

In 1977, the veteran claimed service connection for a 
postoperative hemorrhoid disorder.  

In a 1978 rating decision, the RO granted service connection 
and a noncompensable rating for hemorrhoids with residuals of 
hemorrhoidectomy.  

VA and non-VA medical records, from the 1970s to 2001, 
contain a history of hemorrhoid surgeries, but there is no 
documentation of frequent recurrences of hemorrhoids.  In 
1983, the veteran underwent excision of a pilonidal sinus 
cyst and anal fissure. 

In 2001, the veteran filed his current claim for an increased 
(compensable) rating for hemorrhoids.

In December 2001, on VA examination for hemorrhoids, history 
included two surgeries, one during service and one after 
service.  Sphincter control was reported to be good.  
Findings included no bleeding, anemia, fissures, or 
hemorrhoids.  The diagnosis was status post hemorrhoidectomy 
with few residuals. 

Ongoing medical records dated into 2002 concern problems 
other than hemorrhoids.


Analysis

The record shows that the RO, through August 2001 
correspondence addressing the Veterans Claims Assistance Act 
of 2000 (VCAA), the April 2002 rating decision, and May 2003 
the statement of the case, has notified the veteran of the 
evidence necessary to substantiate his claim for an increased 
(compensable) rating for a postoperative hemorrhoid disorder.  
He has actual notice of the pertinent VCAA provisions, 
detailing what information or evidence the claimant is to 
provide to VA and what information or evidence VA will obtain 
on his behalf.  Also, the RO has obtained medical records, 
which have been identified by the veteran, and has afforded 
the veteran a VA examination.  For these reasons, the Board 
finds that the duties to notify and to assist under the law 
have been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant, as the 
present level of disability is of primary concern in a claim 
for an increased rating.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

External or internal hemorrhoids are rated as 0 percent 
disabling, that is, noncompensable, when the hemorrhoids are 
mild or moderate.  A 10 percent rating is assigned when 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A maximum 20 percent rating is assigned with persistent 
bleeding with secondary anemia or with fissures.  38 C.F.R. § 
4.114, Diagnostic Code 7336.

The record shows that the veteran had hemorrhoidectomies 
during and after service, but there has been no hemorrhoid 
surgery for many years.  While more recent medical records 
contain reference to the hemorrhoidectomies by history, the 
records do not show frequent recurrences of hemorrhoids.  On 
VA examination in 2001, hemorrhoids were not found and there 
were no signs of frequent recurrences or persistent bleeding 
with anemia or fissures.  

After review of all the evidence, the Board finds that the 
service-connected postoperative hemorrhoid disability results 
in no more than mild or moderate impairment, and thus the 
criteria for a compensable rating under Diagnostic Code 7336 
have not been met. 

As the preponderance of the evidence is against the claim for 
a compensable rating for the postoperative hemorrhoid 
disorder, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A compensable rating for a postoperative hemorrhoid disorder 
is denied.


REMAND

The remaining issues on appeal are service connection for 
residuals of low back and tailbone injuries, and an increased 
(compensable) rating for residuals of a right fibula 
fracture.  As to these issues, the Board finds there is a 
further VA duty to assist the veteran in developing evidence 
pertinent to the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The veteran maintains that he injured his low back and 
tailbone in a fall during service.  The existing service 
medical records document that, after filling a gas truck, the 
veteran jumped and landed on his right foot, fracturing his 
right fibula, requiring inpatient treatment.  In the original 
request for service medical records, the National Personnel 
Records Center did not forward the pertinent inpatient 
records that may contain relevant evidence.  An effort should 
be made to obtain these records, as they may contain 
information on an alleged low back/tailbone injury.  Records 
of a post-service back condition should also be obtained.

As to the claim for an increased rating for the service-
connected residuals of the right fibula fracture, a VA 
examination was provided in 2001.  However, in the judgment 
of the Board, a current examination with more detailed 
findings would be helpful.

In view of the foregoing, these issues are remanded to the RO 
for the following action:  

1.  The RO should seek to obtain the 
clinical (inpatient) records from the 
Naval Base Hospital, located in Maui, 
Hawaii, from December 28, 1944 to January 
19, 1945, during which time the veteran 
was treated for a fractured right fibula 
(he alleges he also had a low 
back/tailbone injury at that time).  At 
the time of the injury, the veteran was 
stationed at Naval Air Station # 27 with 
a unit designated as CASU-32.  

2.  The RO should attempt to obtain 
copies of medical records pertaining to a 
back injury, sustained in May 1976, 
requiring lumbar disc surgery in June 
1976.  

3.  If additional evidence is received 
pertinent to the claim for service 
connection for residuals of low back and 
tailbone injuries, the RO should 
determine whether a VA examination with 
medical opinion is warranted on such 
claim.  See 38 C.F.R. § 3.159(c)(4).   

4.  The RO should have the veteran 
undergo a VA orthopedic examination to 
determine the current severity of 
residuals of a right fibula fracture.  X-
rays should be provided to determine if 
there are any visible signs (including 
malunion) of the old fracture to the 
distal right fibula and to determine if 
there is any related arthritis of the 
right ankle.  All other findings 
necessary for rating the disability 
should be provided in detail, such as 
right ankle range of motion in degrees, 
objective signs of pain on motion, etc.  
The claims folder should be made 
available for review by the examiner. 

5.  After the above development has been 
completed, the RO should review the 
claims for service connection for 
residuals of low back and tailbone 
injuries, and an increased (compensable) 
rating for residuals of a right fibula 
fracture.  If the claims are denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
	L. W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



